EXHIBIT 10.1

 

FIRST AMENDMENT TO THE

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF

PLYMOUTH INDUSTRIAL OP, LP

 

DESIGNATION OF 7.50% SERIES A

CUMULATIVE REDEEMABLE PREFERRED UNITS

 

October 23, 2017

 

Pursuant to Sections 4.02 and 11.01 of the Amended and Restated Agreement of
Limited Partnership of Plymouth Industrial OP, LP, dated as of July 1, 2014 (the
“Partnership Agreement”), the General Partner hereby amends the Partnership
Agreement as follows in connection with the issuance of up to 2,070,000 shares
of 7.50% Series A Cumulative Redeemable Preferred Stock, $0.01 par value per
share (the “Series A Preferred Stock”) of Plymouth Industrial REIT, Inc. and the
issuance to the General Partner of Series A Preferred Units (as defined below)
in exchange for the contribution by the General Partner of the net proceeds from
the issuance and sale of the Series A Preferred Stock:

1.       Designation and Number. A series of Preferred Units (as defined below),
designated the “7.50% Series A Cumulative Redeemable Preferred Units” (the
“Series A Preferred Units”), is hereby established. The number of authorized
Series A Preferred Units shall be 2,070,000 (the “Initial Units”). To the extent
the General Partner “reopens” the Series A Preferred Stock by issuing additional
shares of Series A Preferred Stock, the General Partner shall authorize an equal
number of additional Series A Preferred Units, which additional Series A
Preferred Units will, together with the Initial Units, constitute a single
series of Preferred Units.

2.       Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings given to such terms in the Partnership Agreement. The
following defined terms used in this First Amendment to the Partnership
Agreement shall have the meanings specified below:

“Articles Supplementary” means the Articles Supplementary of the General Partner
filed with the State Department of Assessments and Taxation of the State of
Maryland on October 20, 2017, designating the terms, rights and preferences of
the Series A Preferred Stock.

“Base Liquidation Preference” shall have the meaning provided in Section 6.

“Business Day” shall have the meaning provided in Section 5(a).

“Common Units” means all Partnership Units which are designated as common units
of the Partnership.

“Common Stock” means shares of the General Partner’s common stock, par value
$0.01 per share.

“Default Period” shall have the meaning provided in Section 5(e).

“Default Rate” shall have the meaning provided in Section 5(e).

“Distribution Period” hall have the meaning provided in Section 5(a).

“Distribution Record Date” shall have the meaning provided in Section 5(a).

“Junior Units” shall have the meaning provided in Section 4.

“Parity Preferred Units” shall have the meaning provided in Section 4.

“Partnership Agreement” shall have the meaning provided in the recital above.

“Preferred Units” means all Partnership Units which are designated as preferred
units of the Partnership.

“Series A Preferred Return” shall have the meaning provided in Section 5(a).

“Series A Preferred Distribution Payment Date” shall have the meaning provided
in Section 5(a).

  

 

 

“Series A Preferred Stock” shall have the meaning provided in the recital above.

“Series A Preferred Units” shall have the meaning provided in Section 1.

3.        Maturity. The Series A Preferred Units have no stated maturity and
will not be subject to any sinking fund or mandatory redemption.

4.       Rank. The Series A Preferred Units will, with respect to priority of
payment of distributions and rights upon voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, rank (a) senior to all classes or
series of Common Units of the Partnership and any class or series of Preferred
Units issued by the Partnership expressly designated as ranking junior to the
Series A Preferred Units as to distributions and rights upon voluntary or
involuntary liquidation, dissolution or winding up of the Partnership (together
with the Common Units, the “Junior Units”); (b) on a parity with any class or
series of Preferred Units issued by the Partnership expressly designated as
ranking on a parity with the Series A Preferred Units as to distribution rights
and rights upon voluntary or involuntary liquidation, dissolution or winding up
of the Partnership (the “Parity Preferred Units”); and (c) junior to any class
or series of Preferred Units issued by the Partnership expressly designated as
ranking senior to the Series A Preferred Units with respect to priority of
payment of distributions and rights upon voluntary or involuntary liquidation,
dissolution or winding up of the Partnership. The term “Preferred Units” does
not include convertible or exchangeable debt securities of the Partnership,
which will rank senior to the Series A Preferred Units prior or subsequent to
conversion or exchange, which debt securities will rank senior to the Series A
Preferred Units. The Series A Preferred Units will also rank junior in right or
payment to the Partnership’s existing and future indebtedness.

5.       Distributions.

(a)       Subject to the preferential rights of holders of any class or series
of Preferred Units of the Partnership expressly designated as ranking senior to
the Series A Preferred Units as to distributions, the holders of Series A
Preferred Units shall be entitled to receive, when, as and if authorized and
declared by the board of directors of the General Partner, out of funds of the
Partnership legally available for payment of distributions, cumulative cash
distributions at the rate of 7.50% per annum of the Base Liquidation Preference
(as defined below) per unit (equivalent to a fixed annual amount of $25.00 per
Series A Preferred Unit) from and including the date of original issue of the
Series A Preferred Units (or the date of issue of any Series A Preferred Units
issued after October 25, 2017) to, but excluding December 31, 2024. Commencing
December 31, 2024, if any Series A Preferred Units remain outstanding, the
Partnership shall pay cumulative cash distributions on each then-outstanding
Series A Preferred Unit at an annual rate equal to the Initial Series A
Preferred Return increased by one and one-half percent (1.5%) of the Base
Liquidation Preference per Series A Preferred Unit, which shall increase by an
additional one and one-half percent (1.5%) of the Base Liquidation Preference
per Series A Preferred Unit on each subsequent anniversary thereafter, subject
to a maximum annual distribution rate of 11.5% while the Series A Preferred
Units remain outstanding (at any time the then-current annual rate, the “Series
A Preferred Return”). Distributions on the Series A Preferred Units shall accrue
and be cumulative from (and including) the date of original issue of any Series
A Preferred Units or the end of the most recent Distribution Period (as defined
below) for which distributions have been paid, and shall be payable quarterly,
in equal amounts, in arrears, on March 31, June 30, September 30 and December 31
of each year (or, if not a Business Day, the next succeeding Business Day) (each
a “Series A Preferred Distribution Payment Date”) for the period ending on such
Series A Preferred Distribution Payment Date, commencing on December 31, 2017. A
“Distribution Period” is the respective period commencing on and including
January 1, April 1, July 1 and October 1 of each year and ending on and
including the day preceding the first day of the next succeeding Distribution
Period (other than the initial Distribution Period and the Distribution Period
during which any Series A Preferred Units shall be redeemed or otherwise
acquired by the Partnership). The term “Business Day” shall mean each day, other
than a Saturday or Sunday, which is not a day on which banks in the State of New
York are required to close. The amount of any distribution payable on the Series
A Preferred Units for any Distribution Period will be computed on the basis of
twelve 30-day months and a 360-day year. Distributions will be payable to
holders of record of the Series A Preferred Units as they appear on the records
of the Partnership at the close of business on the 15th day of the month
preceding the applicable Series A Preferred Distribution Payment Date, i.e.,
March 15, June 15, September 15 and December 15 (or, if not a Business Day, the
immediately preceding business day) (each, a “Distribution Record Date”).

2 

 

 

(b)       No distributions on the Series A Preferred Units shall be authorized
and declared by the board of directors of the General Partner or declared, paid
or set apart for payment by the Partnership at such time as the terms and
provisions of any agreement of the General Partner or the Partnership, including
any agreement relating to the indebtedness of either of them, prohibits such
authorization, declaration, payment or setting apart for payment or provides
that such declaration, payment or setting apart for payment would constitute a
breach thereof or a default thereunder, or if such declaration or payment shall
be restricted or prohibited by law.

(c)       Notwithstanding anything to the contrary contained herein,
distributions on the Series A Preferred Units will accrue whether or not the
restrictions referred to in Section 5(b) exist, whether or not the Partnership
has earnings, whether or not there are funds legally available for the payment
of such distributions and whether or not such distributions are authorized or
declared by the General Partner. No interest, or sum of money in lieu of
interest, will be payable in respect of any distribution on the Series A
Preferred Units which may be in arrears. When distributions are not paid in full
upon the Series A Preferred Units and any Parity Preferred Units (or a sum
sufficient for such full payment is not so set apart), all distributions
declared upon the Series A Preferred Units and any Parity Preferred Units shall
be declared pro rata so that the amount of distributions declared per Series A
Preferred Unit and such Parity Preferred Units shall in all cases bear to each
other the same ratio that accumulated distributions per Series A Preferred Unit
and such Parity Preferred Units (which shall not include any accrual in respect
of unpaid distributions for prior distributions periods if such Parity Preferred
Units do not have a cumulative distribution) bear to each other.

(d)       xcept as provided in the immediately preceding paragraph, unless full
cumulative distributions on the Series A Preferred Units have been or
contemporaneously are declared and paid in cash or declared and a sum sufficient
for the payment thereof is set apart for payment for all past Distribution
Periods that have ended, no distributions (other than a distribution in Junior
Units or in options, warrants or rights to subscribe for or purchase any such
Junior Units) shall be declared and paid or declared and set apart for payment
nor shall any other distribution be declared and made upon the Junior Units or
the Parity Preferred Units, nor shall any Junior Units or Parity Preferred Units
be redeemed, purchased or otherwise acquired for any consideration (or any
monies be paid to or made available for a sinking fund for the redemption of any
such Units) by the Partnership (except (i) by conversion into or exchange for
Junior Units, (ii) the purchase of Series A Preferred Units, Junior Units or
Parity Preferred Units in connection with a redemption of capital stock of the
General Partner pursuant to the Charter to the extent necessary to preserve the
General Partner’s qualification as a REIT or (iii) the purchase of Parity
Preferred Units pursuant to a purchase or exchange offer made on the same terms
to holders of all outstanding Series A Preferred Units). Holders of the Series A
Preferred Units shall not be entitled to any distribution, whether payable in
cash, property or units, in excess of full cumulative distributions on the
Series A Preferred Units as provided above. Any distribution made on the Series
A Preferred Units shall first be credited against the earliest accrued but
unpaid distribution due with respect to such units which remains payable.
Accrued but unpaid distributions on the Series A Preferred Units will accrue as
of the Series A Preferred Distribution Payment Date on which they first become
payable.

(e)       Notwithstanding anything to the contrary set forth above, the
applicable distribution rate for each day during a Default Period (as defined
below) shall be equal to the then-current Series A Preferred Return plus two
percent (2.0%) of the Base Liquidation Preference, or $0.50 per annum (the
“Default Rate”) (prorated for the number of days in such Default Period computed
on the basis of a 360-day year consisting of twelve 30-day months). Subject to
the cure provision set forth in the next sentence, a “Default Period” with
respect to the Series A Preferred Units shall commence on a date the Partnership
fails to make payment of distributions as required in connection with a Series A
Preferred Distribution Payment Date or date of redemption and shall end on the
Business Day on which, by 12:00 noon, New York City time, an amount equal to all
accrued and unpaid distributions and any unpaid redemption price has been paid.
No Default Period shall be deemed to commence if the amount of any distribution
or any redemption price due (if such default is not solely due to the
Partnership’s willful failure) is paid not later than three Business Days after
the applicable Series A Preferred Distribution Payment Date or redemption date.

(f)       For the avoidance of doubt, in determining whether a distribution
(other than upon voluntary or involuntary liquidation) by distribution,
redemption or other acquisition of the Partnership Units is permitted under
Delaware law, no effect shall be given to the amounts that would be needed, if
the Partnership were to be dissolved at the time of the distribution, to satisfy
the preferential rights upon distribution of holders of Partnership Units whose
preferential rights are superior to those receiving the distribution.

3 

 

 

6.        Liquidation Preference. Upon any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Partnership, the holders of
Series A Preferred Units are entitled to be paid out of the assets of the
Partnership legally available for distribution to its partners, after payment of
or provision for the Partnership’s debts and other liabilities, a liquidation
preference of $25.00 per Series A Preferred Unit (the “Base Liquidation
Preference”), plus an amount equal to any accrued and unpaid distributions
(whether or not authorized or declared by the General Partner) thereon to and
including the date of payment, but without interest, before any distribution of
assets is made to holders of Junior Units. If the assets of the Partnership
legally available for distribution to partners are insufficient to pay in full
the liquidation preference on the Series A Preferred Units and the liquidation
preference on any Parity Preferred Units, all assets distributed to the holders
of the Series A Preferred Units and any Parity Preferred Units shall be
distributed pro rata so that the amount of assets distributed per Series A
Preferred Units and such Parity Preferred Units shall in all cases bear to each
other the same ratio that the liquidation preference per Series A Preferred Unit
and such Parity Preferred Units bear to each other. Written notice of any
distribution in connection with any such liquidation, dissolution or winding up
of the affairs of the Partnership, stating the payment date or dates when, and
the place or places where, the amounts distributable in such circumstances shall
be payable, shall be given by first class mail, postage pre-paid, not less than
30 nor more than 60 days prior to the payment date stated therein, to each
record holder of the Series A Preferred Units at the respective addresses of
such holders as the same shall appear on the records of the Partnership. After
payment of the full amount of the liquidating distributions to which they are
entitled, the holders of Series A Preferred Units will have no right or claim to
any of the remaining assets of the Partnership. The consolidation or merger of
the Partnership with or into another entity, a merger of another entity with or
into the Partnership, a statutory exchange by the Partnership or a sale, lease,
transfer or conveyance of all or substantially all of the Partnership’s property
or business shall not be deemed to constitute a liquidation, dissolution or
winding up of the affairs of the Partnership..

Redemption. In connection with any redemption by the General Partner of any
shares of Series A Preferred Stock pursuant to Sections 5, 6 or 7 of the
Articles Supplementary, the Partnership shall redeem, on the date of such
redemption, an equal number of Series A Preferred Units held by the General
Partner. As consideration for the redemption of such Series A Preferred Units,
the Partnership shall deliver to the General Partner an amount of cash equal to
the amount of cash, if any, paid

8.       Voting Rights. Holders of the Series A Preferred Units will not have
any voting rights.

9.       Conversion. The Series A Preferred Units are not convertible or
exchangeable for any other property or securities.

10.       Allocation of Profit and Loss.

Article V, Section 5.01 of the Partnership Agreement is hereby deleted in its
entirety and the following new Section 5.01 is inserted in its place:

(a)       After giving effect to the special allocations set forth in Sections
5.01(b), (c) and (d), and subject to Section 5.01(e), Profit for each fiscal
year of the Partnership shall be allocated as follows: (i) first to the
Partners, pro rata, in accordance with and in proportion to their respective
Partnership Interests, in amounts equal to the amount of cash distributed to the
Partners pursuant to Section 5.02(a) hereof with respect to such fiscal year;
(ii) second, to the extent the amount of Profit for such fiscal year exceeds the
amount of cash distributed to the Partners pursuant to Section 5.02(a) hereof,
such excess shall be allocated to the General Partner and the Limited Partners
in amounts and in proportion to the cumulative Loss allocated to the General
Partner pursuant to clauses (y) and (z) of this Section 5.01(a) and the
cumulative Loss allocated to the Limited Partners pursuant to clause (x) of this
Section 5.01(a), respectively; and (iii) finally, the balance, if any, of Profit
shall be allocated to the Partners in accordance with and in proportion to their
respective Percentage Interests. Notwithstanding the foregoing, however, it is
the intent of the Partners that allocations of Profit to the Limited Partners be
such that the amount of Profit allocated to each Limited Partner be equal to the
amount of income that would have been allocated to such Limited Partner with
respect to the applicable fiscal period if such Limited Partner had owned REIT
Shares equal in number to the number of Partnership Units owned by such Limited
Partner during such fiscal period, and if, for any reason, the foregoing
allocations of Profit result in any material variation from this concept, Profit
shall be allocated to each

4 

 

Limited Partner in an amount equal to the aggregate amount of income that would
have been allocated to such Limited Partner with respect to the applicable
fiscal period if such Limited Partner had owned REIT Shares equal in number to
the number of Partnership Units owned by such Limited Partner during such fiscal
period. After giving effect to the special allocations set forth in Sections
5.01(b), (c) and (d), Loss for a fiscal year of the Partnership shall be
allocated as follows:  (w) first, to the Partners, pro rata, in accordance with
and in proportion to their respective Partnership Interests, until the
cumulative Loss allocated to each Partner under this clause (w) equals the
cumulative Profit allocated to each Partner under clause (iii) of this
Section 5.01(a); (x) second, to the Limited Partners in an amount equal to each
such Limited Partner’s Capital Account balance prior to the allocation made
under this clause (x); (y) third, to the General Partner in an amount equal to
the General Partner’s Capital Account balance prior to the allocation made under
this clause (y); and (z) fourth, to the General Partner to the extent that any
further allocation of Loss to Limited Partners would result in any such Limited
Partners having a deficit balance in their Capital Accounts.

(b)        Notwithstanding any provision to the contrary herein, (i) any expense
of the Partnership that is a “nonrecourse deduction” within the meaning of
Regulations Section 1.704-2(b)(1) shall be allocated in accordance with the
Partners’ respective Percentage Interests, (ii) any expense of the Partnership
that is a “partner nonrecourse deduction” within the meaning of Regulations
Section 1.704-2(i)(2) shall be allocated to the Partner that bears the “economic
risk of loss” of such deduction in accordance with Regulations Section 1.704-
2(i)(1), (iii) if there is a net decrease in Partnership Minimum Gain within the
meaning of Regulations Section 1.704-2(f)(1) for any Partnership taxable year,
then, subject to the exceptions set forth in Regulations Section 1.704-2(f)(2),
(3), (4) and (5), items of gain and income shall be allocated among the Partners
in accordance with Regulations Section 1.704-2(f) and the ordering
rules contained in Regulations Section 1.704-2(j), and (iv) if there is a net
decrease in Partner nonrecourse debt minimum gain within the meaning of
Regulations Section 1.704-2(i)(4) for any Partnership taxable year, then,
subject to the exceptions set forth in Regulations Section 1.704-2(g), items of
gain and income shall be allocated among the Partners, in accordance with
Regulations Section 1.704-2(i)(4) and the ordering rules contained in
Regulations Section 1.704-2(j). A Partner’s “interest in partnership profits”
for purposes of determining its share of the nonrecourse liabilities of the
Partnership within the meaning of Regulations Section 1.752- 3(a)(3) shall be
such Partner’s Percentage Interest.

(c)        If a Partner receives in any taxable year an adjustment, allocation,
or distribution described in subparagraphs (4), (5), or (6) of Regulations
Section 1.704-1(b)(2)(ii)(d) that causes or increases a deficit balance in such
Partner’s Capital Account that exceeds the sum of such Partner’s shares of
Partnership Minimum Gain and Partner nonrecourse debt minimum gain, as
determined in accordance with Regulations Sections 1.704-2(g) and 1.704-2(i),
such Partner shall be allocated specially for such taxable year (and, if
necessary, later taxable years) items of income and gain in an amount and manner
sufficient to eliminate such deficit Capital Account balance as quickly as
possible as provided in Regulations Section 1.704-1(b)(2)(ii)(d). After the
occurrence of an allocation of income or gain to a Partner in accordance with
this Section 5.01(c), to the extent permitted by Regulations Section 1.704-1(b),
items of expense or loss shall be allocated to such Partner in an amount
necessary to offset the income or gain previously allocated to such Partner
under this Section 5.01(c).

(d)       Loss shall not be allocated to a Limited Partner to the extent that
such allocation would cause a deficit in such Partner’s Capital Account (after
reduction to reflect the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of such
Partner’s shares of Partnership Minimum Gain and Partner nonrecourse debt
minimum gain. Any Loss in excess of that limitation shall be allocated to the
General Partner. After the occurrence of an allocation of Loss to the General
Partner in accordance with this Section 5.01(d), to the extent permitted by
Regulations Section 1.704-1(b), Profit shall be allocated to the General Partner
in an amount necessary to offset the Loss previously allocated to the General
Partner under this Section 5.01(d).

(e)       After giving effect to the allocations set forth in Sections 5.01(b),
(c), and (d) hereof, but before giving effect to the allocations set forth in
Section 5.01(a), Net Operating Income shall be allocated to the General Partner
until the aggregate amount of Net Operating Income allocated to the General
Partner under this Section 5.01(e) for the current and all prior years equals
the aggregate amount of the Series A Preferred Return paid to the General
Partner for the current and all prior years; provided, however, that the General
Partner may, in its discretion, allocate Net Operating Income based on accrued
Series A Preferred Return with respect to the January Series A Preferred
Distribution Payment Date if the General Partner sets the Distribution Record
Date for such Series A Preferred Distribution Payment Date on or prior to
December 31 of the previous year. For purposes of this Section 5.01(e), “Net
Operating Income” means the excess, if any, of the Partnership’s gross income
over its expenses (but not taking into account depreciation, amortization, or
any other noncash expenses of the Partnership), calculated in accordance with
the principles of Section 5.01(g) hereof.

5 

 

 

(f)       If a Partner transfers any part or all of its Partnership Interest,
the distributive shares of the various items of Profit and Loss allocable among
the Partners during such fiscal year of the Partnership shall be allocated
between the transferor and the transferee Partner either (i) as if the
Partnership’s fiscal year had ended on the date of the transfer, or (ii) based
on the number of days of such fiscal year that each was a Partner without regard
to the results of Partnership activities in the respective portions of such
fiscal year in which the transferor and the transferee were Partners. The
General Partner, in its sole and absolute discretion, shall determine which
method shall be used to allocate the distributive shares of the various items of
Profit and Loss between the transferor and the transferee Partner.

(g)        “Profit” and “Loss” and any items of income, gain, expense, or loss
referred to in this Agreement shall be determined in accordance with federal
income tax accounting principles, as modified by Regulations
Section 1.704-(b)(2)(iv), except that Profit and Loss shall not include items of
income, gain and expense that are specially allocated pursuant to Section
5.01(b), 5.01(c), 5.01(d) or 5.01(e). All allocations of income, Profit, gain,
Loss, and expense (and all items contained therein) for federal income tax
purposes shall be identical to all allocations of such items set forth in this
Section 5.01, except as otherwise required by Section 704(c) of the Code and
Regulations Section 1.704-1(b)(4). Any deductions, income, gain or loss (“Tax
Items”) with respect to Partnership property that is contributed to the
Partnership by a Partner shall be shared among the Partners for income tax
purposes pursuant to Regulations promulgated under Section 704(c) of the Code,
so as to take into account the variation, if any, between the basis of the
property to the Partnership and its initial Agreed Value. With respect to any
property that is contributed to the Partnership by a Partner, the Partnership
shall account for such variation under any method approved under
Section 704(c) of the Code and the applicable regulations as chosen by the
General Partner. In the event Agreed Value of any Partnership asset is adjusted,
subsequent allocations of Tax Items with respect to such asset shall take
account of the variation, if any, between the adjusted basis of such asset and
its Agreed Value in the same manner as under Section 704(c) of the Code and the
applicable regulations consistent with the requirements of Regulations
Section 1.704-1(b)(2)(iv)(g) using any method approved under 704(c) of the Code
and the applicable regulations as chosen by the General Partner.

(h)       If the General Partner determines that is advantageous to the business
of the Partnership to amend the allocation provisions of this Agreement so as to
permit the Partnership to avoid the characterization of Partnership income
allocable to various qualified plans, IRAs and other entities which are exempt
from federal income taxation (“Tax Exempt Partners”) as constituting Unrelated
Business Taxable Income (“UBTI”) within the meaning of the Code, specifically
including, but not limited to, amendments to satisfy the so-called “fractions
rule” contained in Code Section 514(c)(9), the General Partner is authorized, in
its discretion, to amend this Agreement so as to allocate income, gain, loss,
deduction or credit (or items thereof) arising in any year differently than as
provided for in this Section if, and to the extent, that such amendments will
achieve such result or otherwise permit the avoidance of characterization of
Partnership income as UBTI to Tax Exempt Partners. Any allocation made pursuant
to this Section 5.01(h) shall be deemed to be a complete substitute for any
allocation otherwise provided for in this Agreement, and no further amendment of
this Agreement or approval by any Limited Partner shall be required to
effectuate such allocation. In making any such allocations under this
Section 5.01(h) (“New Allocations”), the General Partner is authorized to act in
reliance upon advice of counsel to the Partnership or the Partnership’s regular
certified public accountants that, in their opinion, after examining the
relevant provisions of the Code and any current or future proposed or final
Treasury Regulations thereunder, the New Allocation will achieve the intended
result of this Section 5.01(h).

New Allocations made by the General Partner in reliance upon the advice of
counsel or accountants as described above shall be deemed to be made in the best
interests of the Partnership and all of the Partners, and any such New
Allocations shall not give rise to any claim or cause of action by any Partner
against the Partnership or any General Partner. Nothing herein shall require or
obligate the General Partner, by implication or otherwise, to make any such
amendments or undertake any such action.

6 

 

 

11.       Percentage Interest.

The definition of “Percentage Interest” in the Partnership Agreement is hereby
deleted in its entirety and the following new definition of “Percentage
Interest” is inserted in its place.

“Percentage Interest” means the percentage ownership interest in the Partnership
of each Partner, as determined by dividing the number of Partnership Units
(other than the Series A Preferred Units) owned by a Partner by the aggregate
number of Partnership Units (other than the Series A Preferred Units) owned by
all Partners.

12.       Except as modified herein, all terms and conditions of the Partnership
Agreement shall remain in full force and effect, which terms and conditions the
General Partner herby ratifies and confirms.

7 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

  GENERAL PARTNER:       PLYMOUTH INDUSTRIAL REIT, INC.   a Maryland corporation
      By: /S/ Jeffrey E. Witherell   Name: Jeffrey E. Witherell   Title: Chief
Executive Officer

 

[Signature page for Amendment re: Series A Preferred Units - October 2017]

 

 

 

 



8 

 

